IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: FEBRUARY 24, 2022
                                                      NOT TO BE PUBLISHED



                  Supreme Court of Kentucky
                                    2020-SC-0238-MR

TAHJEE WINTERS                                                        APPELLANT


                    ON APPEAL FROM FAYETTE CIRCUIT COURT
                      HONORABLE LUCY VANMETER, JUDGE
                             NO. 16-CR-001078-002
V.


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                      MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      This case comes before the Court on appeal as a matter of right1 by

Tahjee Winters, the Appellant, from the judgment and sentence of the Fayette

Circuit Court. After a seven-day jury trial, Winters was found guilty of one

count of robbery in the first degree; one count of burglary in the first degree;

one count of assault in the first degree; and five counts of complicity to

robbery. The aggregate sentence of imprisonment recommended by the jury

and followed by the trial court was 28 years. Winters timely appealed.

      Winters’ sole argument on appeal is that his trial should have been

severed from seven charges of his co-defendant. This failure, according to




      1   Ky. Const. § 110(2)(b).
Winters, may have led the jury to convict him on the basis of evidence of crimes

for which he was not charged.

      Because Winters has presented a speculative claim and fails to

demonstrate actual, undue prejudice, we affirm his conviction.

                     I. Factual and Procedural Background

      The narrow basis of our ruling does not demand a comprehensive

account of the facts. For our purposes, it suffices to note that a string of five

robberies occurred in Lexington between September 7, 2016 and September

17, 2016. The first involved a residential home and four victims, two parents

and two children. A Toyota Camry was stolen from the home and later

recovered with a .40S&W caliber round discovered in the car. One of the

victims, Nakia Talbert, positively identified Winters and his co-defendant,

Deverious Jones, as two of the three assailants. The second and third robberies

occurred on September 8 and 13, respectively, involving a total of seven

victims. Both involved different Hibbett Sports stores. The final two robberies

occurred on September 17 and involved Shell and Marathon gas stations just

minutes apart from one another, with a total of four victims. The Marathon

robbery culminated in the shooting of an employee, Charles Moore. He was

shot five times and is permanently paralyzed from the waist down. Shells

recovered from the scene prove the calibers of the weapons used were .9mm

and .40S&W.

      Winters and his co-defendant were eventually arrested. Jones was

arrested on September 22, 2016 in Lexington in possession of a .9mm Smith

                                         2
and Wesson. Winters was arrested four days later in Bowling Green in

possession of a .40 Smith and Wesson with an extended magazine. While

testing could not conclusively prove Winters’ gun was used in the Marathon

shooting, neither did it exclude it. Testing did confirm the .9mm of Jones’ was

used in the shooting.

      Both men were indicted in a single indictment for the robberies except for

the Hibbett Stores; only Jones was charged with those robberies, a total of

seven charges. Thus, of fifteen total charges, Winters was charged with six

first-degree robberies, one first-degree assault, and one first-degree burglary.

Jones faced those charges as well, plus seven additional first-degree robbery

charges.

      Winters filed a motion to sever the seven uncharged robberies from his

trial. The trial court denied the motion. It concluded joinder was permissible

under RCr2 6.20 and “prejudice will [not] influence the jury to unfairly bias

their decision against the uncharged defendant.” Winters was eventually found

guilty as recounted above. He appealed.

      The precise argument he advances is the jury “may have sentenced [him]

to the [mandatory] minimum because the alternative of finding him not guilty—

after hearing evidence [from the uncharged robberies]—was simply not

palatable.” In plain terms, Winters alleges he was found guilty of complicity to

robbery on the four charges stemming from the residential robbery on




      2   Kentucky Rules of Criminal Procedure.
                                           3
September 7 because of evidence introduced at trial regarding the Hibbett

Sports robberies.


                             II. Standard of Review

      Two defendants may be charged under one indictment “if they are alleged

to have participated . . . in the same series of acts or transactions constituting

an offense or offenses.” RCr 6.20. But “all of the defendants need not be

charged in each count.” Id. “A criminal defendant is not entitled to severance

unless there is a positive showing prior to trial that joinder would be unduly

prejudicial.” Humphrey v. Commonwealth, 836 S.W.2d 865, 868 (Ky. 1992).

“Trial judges are vested with great discretion in determining whether to join or

sever offenses, and this Court has consistently declined to disturb that

discretion absent a showing of clear abuse and actual prejudice[.]” Cherry v.

Commonwealth, 458 S.W.3d 787, 793 (Ky. 2015) (internal citations omitted).

Indeed, we “must be clearly convinced that prejudice occurred and that the

likelihood of prejudice was so clearly demonstrated to the trial judge that the

refusal to grant a severance was an abuse of discretion.’” Id. (quoting Murray v.

Commonwealth, 399 S.W.3d 398, 405 (Ky. 2013)). Time and again we have

“noted that an erroneous severance ruling does not justify appellate relief

unless it resulted in actual prejudice to the party opposing the ruling.” Peacher

v. Commonwealth, 391 S.W.3d 821, 838 (Ky. 2013).




                                         4
                                        III. Analysis

      The two circumstances controlling our disposition are first, the trial

court ruling that the robberies were similar acts or transactions and the jury

would not be overcome with prejudice by the inclusion of some robberies for

which Winters was not charged, but his co-defendant was. RCr 6.20 clearly

allows for this. Winters insists this Court must re-evaluate that ruling under

KRE3 404(b). See Cherry, 458 S.W.3d at 794; Peacher, 391 S.W.3d at 838-39.

But a threshold issue, and the second circumstance dispositive of this case, is

the lack of any citation to the record where actual, undue prejudice has

occurred.

      Winters’ claim is only that the jury may have found him guilty for the

residential robbery based on evidence from the Hibbett stores robberies. This is

a speculative claim on its face. Moreover, we grant him no presumptions or

inferences in his favor upon review. In the face of an eye-witness identification

from a victim of the residential robbery as well as physical evidence, Winters’

speculative claim is dubious at best.

       He has not shown he was forced to argue an antagonistic defense. He

has not shown he was forced to concede guilt to a lesser charge in order to

avoid conviction on a greater one. He has not shown where the Commonwealth

improperly used evidence or testimony from the uncharged crimes to inculpate

him, such as citing to a direct examination or closing arguments. Finally, he

has not shown the evidence between the charged and uncharged crimes was


      3   Kentucky Rules of Evidence.
                                             5
incapable of being compartmentalized in the minds of the jury. United States v.

Causey, 834 F.2d 1277, 1287 (6th Cir. 1987) (applying Federal Rule of

Criminal Procedure 14(a), holding “[a] request for severance should be denied if

a jury can properly compartmentalize the evidence as it relates to the

appropriate defendants”).

      As a general matter, we do not search about the record looking for error.

Catlin v. Justice, 156 S.W. 107, 111 (Ky. 1941). The failure of Winters to show

where actual, undue prejudice occurred leads to the sound conclusion that it

did not occur. For this reason, we decline to undertake a superfluous KRE

404(b) analysis.4

      With nothing prejudicial occurring during the empaneling of the jury or

during the trial, Winters is left to argue the length of his sentence as the sole

evidence he was prejudiced, citing to Blake v. Commonwealth, 646 S.W.2d 718,

719 (Ky. 1986). But Blake has nothing to do with joinder and severance.

Moreover, Winters has misconstrued the holding of the case.5 Blake explicitly

modified a prior case to exclude consideration of sentence length altogether

when determining whether an error was harmless. Id. Simply put, Blake is



      4  Inadmissible evidence under KRE 404(b) is a significant indicator that
prejudice has occurred. Rearick v. Commonwealth, 858 S.W.2d 185, 187 (Ky. 1993).
But even if mutual inadmissibility is proven, it alone does not justify reversal.
Humphrey, 836 S.W.2d at 868-69; Bush v. Commonwealth, 457 S.W.2d 495, 497 (Ky.
1970).
       5 Blake “relates to the constitutional privilege against self-incrimination. When a

so-called constitutional error may have contributed to the conviction, it is presumed to
be prejudicial unless the reviewing court can declare that it was harmless error
beyond a reasonable doubt.” 646 S.W.2d 718, 719 (Ky. 1986). Blake modified the test
factors for when the presumptive error can be declared harmless by omitting
sentencing length from consideration. Id.
                                            6
inapposite. And to the extent it might apply, militates against Winters’

argument.

                                     IV. Conclusion

      Winters has advanced nothing more than a speculative claim of

prejudice. He has failed to clearly convince us actual, undue prejudice

occurred. This failure is fatal to his claim. The Fayette Circuit Court is

affirmed.

     Minton, C.J.; Conley, Hughes, Keller, Lambert, Nickell, JJ., sitting. All

concur. VanMeter, J., not sitting.




COUNSEL FOR APPELLANT:

Julia K. Pearson
Adam Meyer
Assistant Public Advocates

COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

E. Bedelle Lucas
Assistant Attorney General




                                         7